PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN et al.
Application No. 16/063,608
Filed: 18 Jun 2018
For: TRITERPENE SAPONIN VARIANTS, METHODS OF SYNTHESIS AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.135 for revival of unintentionally abandoned application, filed January 13, 2022, to revive the above-identified application, which is being properly treated under 37 CFR 1.137(a).

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 5, 2021. The issue fee was timely paid on August 5, 2021.  Accordingly, the application became abandoned onAugust 6, 2021.   A Notice of Abandonment was mailed August 16, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item (1).  Petitioner submitted a Substitute Statement for Inventor Alberto Fernandez-Tejada and a corrected ADS with the instant petition.  However, a corrected ADS may only be submitted until payment of the issue fee to either correct or update information in a previously submitted application data sheet.  See MPEP 601.05(a).  An ADS submitted after payment of the issue fee is considered as an amendment to the application under 37 CFR 1.312.  No See MPEP 1308.

As such, an addition to a renewed petition to revive, petitioner must submit a petition to withdraw from issue under CFR 1.313 with a Request for Continued Examination (RCE) and the required fees.  Once these conditions have been satisfied, the request for the correction of the inventorship under 37 CFR 1.48 can be processed.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).